DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-10, drawn to a sulfide solid electrolyte, classified in H01M 2300/00.
Group II, claim 11, drawn to a method for producing an all solid state battery, classified in H01M 4/04.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as a method that excludes the pressing step.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Kanel on 6/27/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (US 20190074544 A1).
Regarding claim 1, Senga discloses a slurry comprising a sulfide solid electrolyte and a solvent [0040], and the solvent includes a first solvent ([0047]; a polar solvent) and a second solvent ([0049]; a high boiling point liquid medium), the first solvent is an acyclic ketone based solvent ([0047]; methyl ethyl ketone) selected from a list of other solvents. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the acyclic ketone out of the list of other solvents disclosed in Senga and use in the slurry of Senga because it is a known solvent suitable for the intended purpose of forming a slurry and the skilled artisan would have a reasonable expectation of success in doing so.
Senga further discloses that the method of making the slurry comprises: mixing Li3PS4-Li2S-LiCl [0082], methyl ethyl ketone as the first solvent ([0047] [0082], in lieu of the ethanol), and tridecane as the second solvent ([0084]-[0085]).
The instant specification discloses that the method of making the slurry comprises: mixing LiI-Li2O-Li2S-P2S5, methyl isobutyl ketone as the first solvent, and acetophenone as the second solvent [0105].
Since modified Senga discloses a similar method of making the slurry with respect to the instant specification, a substantially identical slurry would be expected to include “a boiling point of the first solvent is 80 ºC or more and less than a crystallization temperature of the sulfide solid electrolyte, and a boiling point of the second solvent is the crystallization temperature of the sulfide solid electrolyte or more.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the slurry of modified Senga to have the claimed first solvent and second solvent boiling point relationship with respect to the sulfide solid electrolyte because the slurry of modified Senga and the slurry of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Senga discloses all the limitations of the slurry above and further discloses wherein the boiling point of the first solvent is 80 °C ([0047], [0082]; methyl ethyl ketone) which is within the claimed range of less than 200 ºC.
Regarding claim 3, modified Senga discloses all the limitations of the slurry above and further discloses wherein the boiling point of the second solvent is 234 ºC ([0084]-[0085]; tridecane) which is within the claimed range of 200 ºC or more.
Regarding claim 4, Senga discloses a slurry comprising a sulfide solid electrolyte and a solvent [0040], and the solvent includes a first solvent ([0047]; a polar solvent) and a second solvent ([0049]; a high boiling point liquid medium), the first solvent is an acyclic ketone based solvent ([0047]; methyl ethyl ketone) selected from a list of other solvents, and a boiling point of the second solvent is 234 ºC ([0084]-[0085]; tridecane) which is within the claimed range of 200 ºC or more.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the acyclic ketone out of the list of other solvents disclosed in Senga and use in the slurry of Senga because it is a known solvent suitable for the intended purpose of forming a slurry and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Senga further discloses wherein a boiling point of the first solvent is 80 °C ([0047], [0082]; methyl ethyl ketone) which is within the claimed range of 80 °C or more and less than 200 ºC.
Regarding claim 5, modified Senga discloses all the limitations of the slurry above and further discloses wherein a proportion of the second solvent to 100 weight parts of solid content of the slurry is 3629 weight parts (see table below calculated from [0082]-[0084]) which is within the claimed  range of 0.05 weight parts or more.
Component
g
ml
Li3PS4
6.763
 
Li2S
0.69
 
LiCl
2.547
 
Ethanol
94.68
120
Tridecane
362.88
480


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (US 20190074544 A1) as applied to claim 1 above, and further in view of Jeong (US 20160322639 A1).
Regarding claim 6, modified Senga discloses all the limitations of the slurry above but does not disclose wherein the slurry further comprises a binder.
Jeong teaches a slurry comprising a sulfide solid electrolyte and a solvent [0087], wherein the slurry further comprises a binder ([0087]; HNBR).
It would have been obvious to one of ordinary skill it the art at the time the application was filed to add the binder of Jeong to the slurry of modified Senga because it is a known slurry comprising a sulfide solid electrolyte and the skilled artisan would have a reasonable expectation of doing so.
Regarding claim 7, modified Senga discloses all the limitations of the slurry above but does not disclose wherein the slurry further comprises an active material.
Jeong teaches a slurry comprising a sulfide solid electrolyte and a solvent [0087], wherein the slurry further comprises an active material [0087].
It would have been obvious to one of ordinary skill it the art at the time the application was filed to add the active material of Jeong to the slurry of modified Senga because it is a known slurry comprising a sulfide solid electrolyte and the skilled artisan would have a reasonable expectation of doing so.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20160322639 A1) and further in view of Senga et al. (US 20190074544 A1).
Regarding claim 10, Jeong discloses an all solid state battery ([0087]-[0089]) comprising a cathode active material layer, a solid electrolyte layer, and an anode active material layer, and at least one layer of the cathode active material layer, the solid electrolyte layer, and the anode active material layer is a solid electrolyte-containing layer including a sulfide solid electrolyte .
 Jeong does not disclose wherein the solid electrolyte-containing layer includes a first solvent and a second solvent as solvents, a boiling point of the first solvent is 80 ºC or more and less than a crystallization temperature of the sulfide solid electrolyte, the first solvent is acyclic ether based solvent, acyclic ester based solvent, or acyclic ketone based solvent, a boiling point of the second solvent is a crystallization temperature of the sulfide solid electrolyte or more, and a content proportion of the first solvent in the solid electrolyte-containing layer is 0.01 weight% or more.
Senga discloses a solid electrolyte layer ([0082]-[0089) including a first solvent ([0047]; a polar solvent) and a second solvent ([0049]; a high boiling point liquid medium), the first solvent is an acyclic ketone based solvent ([0047]; methyl ethyl ketone) selected from a list of other solvents. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the acyclic ketone out of the list of other solvents disclosed in Senga and use in the slurry of Senga because it is a known solvent suitable for the intended purpose of forming a slurry and the skilled artisan would have a reasonable expectation of success in doing so.
Senga further discloses that the method of making the slurry comprises: mixing Li3PS4-Li2S-LiCl [0082], methyl ethyl ketone as the first solvent ([0047] [0082], in lieu of the ethanol), and tridecane as the second solvent ([0084]-[0085]).
The instant specification discloses that the method of making the slurry comprises: mixing LiI-Li2O-Li2S-P2S5, methyl isobutyl ketone as the first solvent, and acetophenone as the second solvent [0105].
Since modified Senga discloses a similar method of making the slurry with respect to the instant specification, a substantially identical slurry would be expected to include “a boiling point of the first solvent is 80 ºC or more and less than a crystallization temperature of the sulfide solid electrolyte, and a boiling point of the second solvent is the crystallization temperature of the sulfide solid electrolyte or more.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the slurry of modified Senga to have the claimed first solvent and second solvent boiling point relationship with respect to the sulfide solid electrolyte because the slurry of modified Senga and the slurry of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
It would have been obvious to one of ordinary skill in the at the time the application was filed to add the solid electrolyte layer of Senga to the all solid state battery of Jeong because it is a known solid electrolyte layer suitable for the intended purpose for use in a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Jeong further discloses wherein a content proportion of the first solvent in the solid electrolyte-containing layer is 20.25 weight% (see table below with values derived from [0082]-[0089] of Senga) which is within the claimed range of 0.01 weight% or more.
Component
g
ml
Li3PS4
6.763
 
Li2S
0.69
 
LiCl
2.547
 
Ethanol
94.68
120
Tridecane
362.88
480


Regarding claim 9, modified Jeong discloses all the limitations of the all solid state battery above and further discloses wherein a content proportion of the second solvent in the solid electrolyte-containing layer is 77.61 weight% (see table below with values derived from [0082]-[0089] of Senga) which is within the claimed range of 0.05 weight% or more.
Regarding claim 10, modified Jeong discloses all the limitations of the all solid state battery above and further discloses wherein a content proportion of the solvents in the solid electrolyte-containing layer is 97.86 weight% (see table below with values derived from [0082]-[0089] of Senga) which is within the claimed range of 0.25 weight% or more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                            /SARAH A. SLIFKA/Primary Examiner, Art Unit 1759